Citation Nr: 1426866	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  10-38 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1969 to October 1971.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for PTSD and assigned a 30 percent rating.  

The Veteran filed a notice of disagreement with the initial 30 percent rating assigned.  In a September 2009 rating decision, the RO denied a rating in excess of 30 percent.  Because the Veteran filed a notice of disagreement with the initial 30 percent rating assigned when PTSD was granted in the June 2009 rating decision, the issue is more appropriately characterized as an increased initial rating claim.

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Further development is needed before the Board can adjudicate the Veteran's claim.

A review of the Veteran's claims file indicates there is medical evidence not associated with the record.  VA treatment records dated May 2010 and July 2010 indicate that the Veteran was receiving ongoing mental health treatment at a local Vet Center.  No Vet Center records appear in the record and it does not appear that any attempts to obtain those records have been made.  VA treatment records through July 2010 are of record.

As there appear to be outstanding treatment records in VA's constructive possession, the claim must be remanded at this time, in order to obtain any Vet Center records and any other ongoing VA and/or private treatment records.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim); Dunn v. West, 11 Vet. App. 462, 466 (1998) (Vet Centers are considered VA facilities for the purposes of the duty to assist in obtaining records).

Additionally, the Veteran's last VA PTSD examination was in May 2009.  Given the need for remand at this time and the length of time since the last examination, the Board finds that a VA examination is necessary in order to facilitate timely and adequate adjudication of the Veteran's appellate claim.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment and Vet Center records from any VA medical facility that may have treated the Veteran, and associate those documents with the Veteran's claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his PTSD.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  After completion of the foregoing, schedule the Veteran for a VA examination to determine the current severity of his service-connected PTSD.  The claims folder and all pertinent records should be made available to the examiner for review.  The examiner should provide a full multi-axial diagnosis pursuant to DSM-IV, including the assignment of a GAF score.  The examiner should discuss the symptomatology exhibited by the Veteran and the level of occupational and social impairment caused by PTSD.  The examiner should address any functional impairment caused by the Veteran's PTSD disability. 

4.  Then re-adjudicate the Veteran's claim.  If the benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.













The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



